CONCURRING OPINION
Johnson, Judge:
When this case was first before the court, I concurred in the decision restoring the cases to the docket for the presentation of additional evidence.
*253Upon further consideration of the issues before us I am of the opinion that it was the duty of the collector to liquidate in accordance with the mandate of this court in the reappraisement proceedings (Pacific Trading Co., Inc., et al. v. United States, 29 Cust. Ct. 501, Reap. Dec. 8179) and that his failure to do so rendered his liquidations void. United States v. Stegemann, 12 Ct. Cust. Appls. 198, T. D. 40179; United States v. Mills & Gibb Corporation, 13 Ct. Cust. Appls. 137, T. D. 40963; Stubbs v. United States, 7 Ct. Cust. Appls. 399, T. D. 36967; Lawrence Groom cfc Co. v. United States, 64 Treas. Dec. 119, T. D. 46559.
Under section 505 of the Tariff Act of 1930, the collector is directed to ascertain, fix, and liquidate the rate and amount of duties as provided by law and to give notice of liquidation in the form and manner prescribed by the Secretary of the Treasury. It has been held that the collector is mandatorily required to give such notice in accordance with the Secretary’s regulations; that he has no discretion either as to the form or manner of such notice; and that where he has failed to give notice as prescribed, his liquidation is not final or legal. United States v. Astra Bentwood Furniture Co., 28 C. C. P. A. (Customs) 205, C. A. D. 147; United Slates v. B. Holman, Inc., 29 C. C. P. A. (Customs) 3, C. A. D. 164; Standard Oil Co. of Louisiana v. United States, 33 C. C. P. A. (Customs) 152, C. A. D. 329.
It has also been provided by section 503 (b) of the Tariff Act of 1930, that where, as here, the importer certified that entry was made at a higher rate because of advances made by the appraiser in similar cases then pending on appeal for reappraisement, and if the importer’s contention is sustained, wholly or in part, as here, the collector shall liquidate in accordance with the final appraisement. Thus, the collector is required by statute to base his assessment of duties on the final appraised value, and has no discretion or authority to act otherwise. United States v. Stegemann, supra, United States v. Mills & Gibb Corporation, supra, Lawrence Groom & Co. v. United States, supra.
In the instant case, it has been established that the collector did not liquidate on the basis of the final appraised values, as found by the court, but used the original values found by the appraiser. Even though this was due to an error on the part of a clerk in the customs service, the collector’s action was in fact outside the authority conferred upon him by Congress under sections 503 (b) and 505 of the Tariff Act of 1930. Therefore, his liquidations are illegal and void.
Under the circumstances, a timely protest might have been filed against the liquidations, thus raising the question of their legal effect. Such protests have been sustained in analogous situations, where liquidations based on illegal or void appraisements have been held void (United States v. Tampa Box Co., 15 Ct. Cust. Appls. 360, T. D. *25442561; United States v. Alex. Murphy & Co., 16 Ct. Cust. Appls. 461, T. D. 43210; James S. Kean v. United States, 20 C. C. P. A. (Customs) 388, T. D. 46168; The Gruen Watch Company v. United States, 24 Cust. Ct. 101, C. D. 1216), or in classification proceedings where the collector failed to follow the mandate of the court in reliquidating entries (United States v. Kurtz, Stubóeck & Co., 5 Ct. Cust. Appls. 144, T. D. 34192; Frank P. Dow Co., Inc. v. United States, 69 Treas. Dec. 336, T. D. 48163; Aris Gloves, Inc. v. United States, 20 Cust. Ct. 102, C. D. 1091).
However, in the instant case, the plaintiffs did not file protests against the liquidations but proceeded under section 520 (c) (1) of the Tariff Act of 1930, as amended, for an authorization from the Secretary of the Treasury to the collector to reliquidate the entries to correct the clerical error made by the clerk stamping the entries to indicate that the appeals for reappraisement had been dismissed. When this request was denied, protests were filed, stating—
The merchandise should have been assessed on the basis of the reappraised value and was not so assessed because of clerical error; your refusal to reliquidate on this basis, on the ground of clerical error, was improper.
It is clear that there was more than a clerical error in the instant case; that the collector’s action was beyond his authority under the statute. Consequently, his liquidations must be regarded as nullities. Stubbs v. United States, supra; Lawrence Groom & Co. v. United States, supra. Therefore, the protests, which claim that the entries should be reliquidated on the ground of clerical error, must be dismissed. However, it is proper for the court to note that it is the duty of the collector to liquidate the entries in the manner provided by law and on the basis of the final appraised values found by the court. United States v. Astra Bentwood Furniture Co., supra; United States v. B. Holman, Inc., supra; Standard Oil Co. of Louisiana v. United States, supra. The clerical error is in fact immaterial since the collector is required to base his liquidations on the final appraised values and not upon what some clerk has stamped on the papers.